

112 HR 7598 IH: To direct the Secretary of Defense to include information on exposure to open burn pits in postdeployment health reassessments of members of the Armed Forces.
U.S. House of Representatives
2020-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7598IN THE HOUSE OF REPRESENTATIVESJuly 13, 2020Mr. Ruiz (for himself and Mr. Welch) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to include information on exposure to open burn pits in postdeployment health reassessments of members of the Armed Forces.1.Inclusion of information on exposure to open burn pits in postdeployment health reassessments(a)In generalThe Secretary of Defense shall include in postdeployment health reassessments conducted under section 1074f of title 10, United States Code, pursuant to a Department of Defense Form 2796, or successor form, an independent and conspicuous question regarding exposure of members of the Armed Forces to open burn pits.(b)Inclusion in assessments by military departmentsThe Secretary of Defense shall ensure that the Secretary of each military department includes a question regarding exposure of members of the Armed Forces to open burn pits in any electronic postdeployment health assessment conducted by that military department. (c)Open burn pit definedIn this section, the term open burn pit has the meaning given that term in section 201(c) of the Dignified Burial and Other Veterans' Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note).